DETAILED ACTION
The Amendment filed 11/28/22 has been entered. Claims 1, 4, 7-8, 12-13, 16 and 19 have been amended and no claims have been cancelled.
Claims 1-20 are pending.
The Amendment to the Title and the Amendment to the Drawings filed 11/28/22 have been entered.
Applicant’s amendments/arguments have overcome the previously presented Claim Objections.
Applicant has overcome the previously presented Double Patenting Rejection over U.S. Patent No. 10,992,738 and U.S. Patent No. 11,146,622 by filing of a Terminal Disclaimer on 11/28/22.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 8/23/22 are considered by the Examiner.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-20 filed on 11/28/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: at least one computing device configured to identify, receive, generate, cause and verify in claims 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Carlson et al.” (US PGPUB 2009/0327151) (Hereinafter Carlson) in view of  “Hu et al.” (US PGPUB 2017/0178189) (Hereinafter Hu).
With respect to claim 1, Carlson teaches a system for transmitting interactive content (Figs. 1A and 2) comprising:
at least one data store comprising a plurality of permissible content elements (targeted offers are generated and stored in a database server; Figs. 1A and 2, [0050]-[0051]); and
at least one processor (central processor 873; Fig. 8, [0131]) configured to:
identify at least one permissible content element of the plurality of permissible content elements based on a spend history corresponding to particular data of an external computing system (targeted offers are based on purchase history of previous purchases made with a portable consumer device, purchase patterns determined from historical purchase records for a consumer, and the like; Figs. 1A and 2, [0043], [0050]), wherein each of the plurality of permissible content elements are associated with a respective entity and each respective entity comprises at least one respective location (payment transaction may occur at one or more transaction locations involving merchant 22, portable consumer device 32, and consumer 30; Figs. 1A and 2, [0042], [0078], [0083]);
receive an activation of the at least one permissible content element of the plurality of permissible content elements and store, at the at least one data store, the activated at least one permissible content element as at least one permitted content element (offers are targeted based upon a location based services (LBS) approach, utilizing prior purchasing activity by a consumer as detected over a payment processing network. Analytical analysis is performed on the prior purchasing activity to determine purchasing preferences and patterns which in turn can be used to generate the targeted offers; Figs. 1A and 2, [0050]-[0051]);
generate at least one deployment criterion associated with the at least one permitted content element based on the at least one respective location for the respective entity corresponding to the at least one permitted content element (monitoring and detecting an offer event. An offer event is an event which triggers the generation of targeted offers. Offer events may be specified by merchant 22, consumer 30, by default, or other suitable entity; Figs. 1A and 2, [0066]-[0067], [0078], [0083], [0097], [0099]);
receive mapping metadata corresponding to an application, the mapping metadata comprising at least one of: an origination location, a plurality of locations along a pathway, and a terminal location; determine whether the at least one deployment criterion is satisfied for the at least one permitted content element based on the mapping metadata (offer events include a geographic location of consumer 30, as determined by the geo-location of notification device 36, being within proximity to a target location of a retail shop; Figs. 1A, 2 and 3, [0050]-[0051], [0066]-[0067], [0078], [0083], [0097], [0099]);
in response to the at least one deployment criterion being satisfied, cause the at least one permitted content element to be rendered on a display of the application at a position corresponding to the at least one respective location (upon occurrence of an offer event, the system may provide to a phone or other notification device of the consumer, a notification including an offer, a map and/or an icon indicating the location of where the offer can be redeemed; Figs. 1A, 2, 3 and 4A-B; [0067], [0078], [0099], [0103], [0107], [0110]).
Carlson does not teach generate a deployment criterion identifier for each of the generated deployment criterion; and track a satisfaction of the at least one deployment criterion being satisfied based on the deployment criterion identifier.
However, Hu teaches generate a deployment criterion identifier for each of the generated deployment criterion (identifying offer content for the consumer based on offer identification conditions; Fig. 1, [0047]); and
track a satisfaction of the at least one deployment criterion being satisfied based on the deployment criterion identifier (once offer content is identified based on offer identification conditions, the offer content is displayed to the consumer  at the consumer’s communication device; Fig. 1, [0047], [0055], [0058]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate tracking a satisfaction of a deployment criterion based on deployment criterion identifier(s) to Carlson because Carlson discloses using criteria based on a predetermined radius from a location ([0083]) and Hu suggests tracking a satisfaction of a deployment criterion based on deployment criterion identifier(s) ([0047]).
One of ordinary skill in the art would be motivated to utilize the teachings of Hu in the Carlson system in order to timely deliver personalized offers to a user.

With respect to claim 2, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson further teaches wherein the at least one processor is configured to cause the at least one permitted content element to be rendered on the display of the application by causing at least one media object associated with the at least one permitted content element to be rendered on the display (upon occurrence of an offer event, the system may provide to a phone or other notification device of the consumer, a notification including an offer, a map and/or an icon indicating the location of where the offer can be redeemed; Figs. 1A, 2, 3 and 4A-B; [0067], [0078], [0099], [0103], [0105]-[0107], [0110]).

With respect to claim 3, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson further teaches wherein the at least one processor is configured to: receive, via the application, an indication that the at least one permitted content element is to be rendered on the display; customize the at least one permitted content element to generate at least one customized content element; and cause the at least one customized content element to be rendered on the display of the application at the position corresponding to the at least one respective location (display screen 421 presents an exemplary graphical user interface (GUI) for displaying one or more targeted offers/notifications 423, 425, 427, and 429 to a consumer. A consumer selects one of notifications 423, 425, 427, and 429. A selected notification is shown on display screen 431. Display screen 431 includes a “Map It” indicator 432 for displaying a map of the selected offer, an “Action” indicator 433 for displaying a list of actions to be taken on the selected offer, and a “Delete” indicator 434 for deleting the notification. An exemplary map with a graphic representation of a geo-location of the selected notification is displayed. Maps include multiple location icons indicating a plurality of the most current locations where the selected notification can be redeemed. Location icons also indicate the consumer's present location such that, for example, consumer 30 may visually compare on the map the redemption location relative to the current position of the consumer 30; Figs. 1A, 2, 3 and 4A-B; [0102]-[0110]).

With respect to claim 4, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson further teaches wherein the at least one processor is configured to cause the application to receive the mapping metadata, determine whether the at least one deployment criterion is satisfied, and, in response to the at least one deployment criterion being satisfied, render the at least one permitted content element on the display of the application (display screen 421 presents an exemplary graphical user interface (GUI) for displaying one or more targeted offers/notifications 423, 425, 427, and 429 to a consumer. A consumer selects one of notifications 423, 425, 427, and 429. A selected notification is shown on display screen 431. Display screen 431 includes a “Map It” indicator 432 for displaying a map of the selected offer, an “Action” indicator 433 for displaying a list of actions to be taken on the selected offer, and a “Delete” indicator 434 for deleting the notification. An exemplary map with a graphic representation of a geo-location of the selected notification is displayed. Maps include multiple location icons indicating a plurality of the most current locations where the selected notification can be redeemed. Location icons also indicate the consumer's present location such that, for example, consumer 30 may visually compare on the map the redemption location relative to the current position of the consumer 30; Figs. 1A, 2, 3 and 4A-B; [0067], [0078], [0099], [0102]-[0110]).

With respect to claim 5, Carlson as modified teaches the system for transmitting interactive content of claim 4. Carlson further teaches wherein the at least one processor is configured to populate the application with the at least one permitted content element and the at least one deployment criterion (upon occurrence of an offer event, the system may provide to a phone or other notification device of the consumer, a notification including an offer, a map and/or an icon indicating the location of where the offer can be redeemed. Display screen 421 presents an exemplary graphical user interface (GUI) for displaying one or more targeted offers/notifications 423, 425, 427, and 429 to a consumer. A consumer selects one of notifications 423, 425, 427, and 429. A selected notification is shown on display screen 431. Display screen 431 includes a “Map It” indicator 432 for displaying a map of the selected offer, an “Action” indicator 433 for displaying a list of actions to be taken on the selected offer, and a “Delete” indicator 434 for deleting the notification. An exemplary map with a graphic representation of a geo-location of the selected notification is displayed. Maps include multiple location icons indicating a plurality of the most current locations where the selected notification can be redeemed. Location icons also indicate the consumer's present location such that, for example, consumer 30 may visually compare on the map the redemption location relative to the current position of the consumer 30; Figs. 1A, 2, 3 and 4A-B; [0067], [0078], [0099], [0102]-[0110]).

With respect to claim 6, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson further teaches wherein the at least one processor is configured to populate an interchange platform with the at least one permitted content element and the at least one deployment criterion (Notification module/server receives the targeted offer and determines whether consumer 30 should be notified about the targeted offer. Notification server monitors an event to trigger a targeted offer, generates the offer upon detection of the event, determines a geographic location for redeeming the offer, generates a notification message about the offer and sends the notification message to a notification device operated by the consumer; Figs. 1A and 2, [0055], [0068], [0084], [0090]-[0091]).

With respect to claim 7, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson further teaches wherein the at least one of: the origination location, the plurality of locations along the pathway, and the terminal location comprises at least one location associated with a global location system (geographic location of the consumer is determined by a geographic location of notification device 36, for example using a global positioning system (GPS) element in the notification device; Figs. 1A, 2 and 4A-B, [0076], [0094], [0108]).

With respect to claim 8, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson further teaches wherein the at least one processor is configured to: receive the mapping metadata from an interchange platform; cause the at least one permitted content element to be rendered on the display by: determining a proffer amount based on metadata associated with the at least one permitted content element; and in response to receiving the metadata, transmitting a proffer for the proffer amount to the interchange platform (events which trigger the generation of targeted offers (“offer events”) are monitored. Offer events include a geographic location of consumer 30, as determined by the geo-location of notification device 36, being within proximity to a target location of a retail shop. Notification server monitors an event to trigger a targeted offer, generates the offer upon detection of the event, determines a geographic location for redeeming the offer, generates a notification message about the offer and sends the notification message to a notification device operated by the consumer; Figs. 1A, 2, 3 and 4A-B, [0066]-[0067], [0078], [0083], [0097], [0099], [0101]-[0103]).

With respect to claim 11, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson further teaches wherein the external computing system and the application are controlled by a single operator (payment processing network 26 includes a mobile targeting module that is responsible for generating offers targeted to a user. According to certain embodiments, the offers can be targeted based upon a location based services (LBS) approach, utilizing prior purchasing activity by a consumer as detected over a payment processing network. Analytical analysis may be performed on the prior purchasing activity to determine purchasing preferences and patterns which in turn can be used to generate the targeted offers; Figs. 1A, 2, 3 and 4A-B, [0050], [0083]-[0084]).

With respect to claim 12, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson further teaches wherein the at least one deployment criterion comprises the at least one respective location being within a predetermined radius from the origination location (payment processing network 26 may store the geographic locations of a plurality of merchants. Payment processing network 26 may determine which of the stored redemption locations can redeem the targeted offer. Rules may also be applied to narrow the redemption locations to those which are within a threshold distance from a target location, such as the geo-location or position of consumer 30, a city center, etc. Rules may indicate the threshold distance and may also indicate how the threshold distance is to be further expanded, for example if there are no redemption locations within a default radius from the position of the consumer, the threshold distance may be expanded. The threshold distance may be narrowed, for example if there are too many redemption locations within a default radius. In one embodiment, one or more retail establishments are identified as locations where the offer can be redeemed. Rules may be applied to include only those retail establishments that are within a predetermined proximity to consumer 30; Figs. 1A, 2, 3 and 4A-B, [0067], [0078], [0083], [0094], [0097]-[0099]).

The limitations of claim 13 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.

With respect to claim 15, Carlson as modified teaches the computer system of claim 13. Carlson further teaches wherein the at least one deployment criterion comprises at least one of: a time span, a set of particular days, a geofence, and a weather condition (payment processing network 26 may store the geographic locations of a plurality of merchants. Payment processing network 26 may determine which of the stored redemption locations can redeem the targeted offer. Rules may also be applied to narrow the redemption locations to those which are within a threshold distance from a target location, such as the geo-location or position of consumer 30, a city center, etc. Rules may indicate the threshold distance and may also indicate how the threshold distance is to be further expanded, for example if there are no redemption locations within a default radius from the position of the consumer, the threshold distance may be expanded. The threshold distance may be narrowed, for example if there are too many redemption locations within a default radius. In one embodiment, one or more retail establishments are identified as locations where the offer can be redeemed. Rules may be applied to include only those retail establishments that are within a predetermined proximity to consumer 30; Figs. 1A, 2, 3 and 4A-B, [0067], [0078], [0083], [0094], [0097]-[0099]).

The limitations of claim 16 are rejected in the analysis of claim 1 above and this claim is rejected on that basis. Furthermore, Carlson discloses a non-transitory computer-readable storage medium (Fig. 8, [0131]-[0132]) as recited in claim 16.

With respect to claim 18, Carlson as modified teaches the non-transitory computer-readable storage medium of claim 16. Carlson further teaches wherein the plurality of instructions, when executed by the at least one processor, cause the at least one processor to: identify an article associated with the at least one permitted content element; verify that the article is available at the at least one respective location from the respective entity associated with the at least one permitted content element; and cause the at least one permitted content element to be rendered on the display based on verifying that the article is available (a targeted offer may identify a particular item that is the subject of the offer. Redemption locations where the targeted offer can be redeemed may be identified. In one embodiment, the redemption locations are identified by using the merchant system which checks current inventories and stock levels. Where the inventories fall below a threshold at a particular location, that location is not identified as a valid redemption location. As such, consumers are only notified about locations that can actually honor the offer; Figs. 1A, 2, 3 and 4A-B, [0035], [0082]).

With respect to claim 19, Carlson as modified teaches the non-transitory computer-readable storage medium of claim 16. Carlson further teaches wherein the plurality of instructions, when executed by the at least one processor, cause the at least one processor to: generate a communication corresponding to the particular data; and transform media corresponding to the at least one permitted content element to be rendered by adding the communication to the media (upon occurrence of an offer event, the system may provide to a phone or other notification device of the consumer, a notification including an offer, a map and/or an icon indicating the location of where the offer can be redeemed; Figs. 1A, 2, 3 and 4A-B; [0067], [0078], [0099], [0103], [0105]-[0107], [0110]).

With respect to claim 20, Carlson as modified teaches the non-transitory computer-readable storage medium of claim 16. Carlson further teaches wherein the plurality of instructions, when executed by the at least one processor, cause the at least one processor to verify that the at least one deployment criterion is satisfied by determining whether the at least one respective location is within a predetermined radius from the origination location (payment processing network 26 may store the geographic locations of a plurality of merchants. Payment processing network 26 may determine which of the stored redemption locations can redeem the targeted offer. Rules may also be applied to narrow the redemption locations to those which are within a threshold distance from a target location, such as the geo-location or position of consumer 30, a city center, etc. Rules may indicate the threshold distance and may also indicate how the threshold distance is to be further expanded, for example if there are no redemption locations within a default radius from the position of the consumer, the threshold distance may be expanded. The threshold distance may be narrowed, for example if there are too many redemption locations within a default radius. In one embodiment, one or more retail establishments are identified as locations where the offer can be redeemed. Rules may be applied to include only those retail establishments that are within a predetermined proximity to consumer 30; Figs. 1A, 2, 3 and 4A-B, [0067], [0078], [0083], [0094], [0097]-[0099]).

Claims 9-10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Hu, and further in view of “Dupray et al.” (US PGPUB 2013/0285855) (Hereinafter Dupray).
With respect to claim 9, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson does not teach wherein the at least one deployment criterion comprises the at least one respective location for the at least one permitted content element being within a predetermined separation length from the pathway.
However, Dupray teaches wherein the at least one deployment criterion comprises the at least one respective location for the at least one permitted content element being within a predetermined separation length from the pathway (once routing directions are determined, the advertising wizard examines advertisements (or other available product inventories and/or services) that are within a predetermined distance of the route to the restaurant for determining whether there is product or service along the route that could potentially satisfy one of the user's preferences or needs; [0567], [0569]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate using criteria based on a predetermined separation length from a pathway to Carlson because Carlson discloses using criteria based on a predetermined radius from a location ([0083]) and Dupray suggests using criteria based on a predetermined separation length from a pathway ([0567]).
One of ordinary skill in the art would be motivated to utilize the teachings of Dupray in the Carlson system in order to provide more personalized targeted content to a user.

With respect to claim 10, Carlson as modified teaches the system for transmitting interactive content of claim 1. Carlson does not teach wherein the at least one deployment criterion comprises the at least one respective location for the at least one permitted content element being within a predetermined detour time from the pathway.
However, Dupray teaches wherein the at least one deployment criterion comprises the at least one respective location for the at least one permitted content element being within a predetermined detour time from the pathway (when a mobile station (MS) is traveling an extended distance through a plurality of areas, a new collection of location related products, services, persons of interest, or points of interest may become available to a user of the MS. For example, if the MS user prefers fine Italian food but does not want to travel more than 20 minutes by auto from his/her current location to reach such a restaurant, then advertisements for restaurants satisfying such criteria may be made available to the user; [0033], [0569], [0586]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate using criteria based on a predetermined detour time from a pathway to Carlson because Carlson discloses using criteria based on a predetermined radius from a location ([0083]) and Dupray suggests using criteria based on a predetermined detour time from a pathway ([0569]).
One of ordinary skill in the art would be motivated to utilize the teachings of Dupray in the Carlson system in order to provide more personalized targeted content to a user.

With respect to claim 14, Carlson as modified teaches the computer system of claim 13. Carlson does not teach wherein the at least one computing device is further configured to verify that the at least one deployment criterion is satisfied for the at least one permitted content element further based on correlating a current time to scheduling data of the respective entity corresponding to the at least one permitted content element.
However, Dupray teaches wherein the at least one computing device is further configured to verify that the at least one deployment criterion is satisfied for the at least one permitted content element further based on correlating a current time to scheduling data of the respective entity corresponding to the at least one permitted content element (selecting and providing advertising based on determining that the mobile station (MS) user can access the merchant once the mobile station (MS) user arrives at the merchant’s location (e.g., that the merchant is open for business); [0032], [0570]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate using criteria based on scheduling data to Carlson because Carlson discloses using criteria based on location information ([0083]) and Dupray suggests using criteria based on scheduling data ([0569]).
One of ordinary skill in the art would be motivated to utilize the teachings of Dupray in the Carlson system in order to provide more personalized targeted content to a user.

With respect to claim 17, Carlson as modified teaches the non-transitory computer-readable storage medium of claim 16. Carlson does not teach wherein the plurality of instructions, when executed by the at least one processor, cause the at least one processor to: verify that the at least permitted content element was utilized; and in response to verifying that the at least permitted content element was utilized, adjust the at least one deployment criterion.
However, Dupray teaches wherein the plurality of instructions, when executed by the at least one processor, cause the at least one processor to: verify that the at least permitted content element was utilized; and in response to verifying that the at least permitted content element was utilized, adjust the at least one deployment criterion (mobile station (MS) user may dynamically, and in real time, vary advertising selection parameters for thereby substantially immediately changing the advertising being provided to the user’s mobile station (MS); [0032], [0570], [0575]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjusting a deployment criteria based on utilization information to Carlson because Carlson discloses using criteria based on location information ([0083]) and Dupray suggests adjusting a deployment criteria based on utilization information ([0032]).
One of ordinary skill in the art would be motivated to utilize the teachings of Dupray in the Carlson system in order to provide more personalized targeted content to a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gebb et al. US 2012/0226530. Discloses monitoring spend data associated with a transaction account of a beneficiary and providing a reward to the beneficiary based on comparing the spend data to a set of criteria.
Del Favero et al. US 2009/0037264. Discloses obtaining consumer's financial data, identifying coupons using the consumer's financial data and providing the identified coupons to the consumer.
Pliha. US 7,580,856. Discloses distributing, tracking and redeeming product incentives by analyzing and matching qualifying criteria and customer’s financial data.
Comerford et al. US 2006/0122921. Discloses determining whether to send an offer to a customer of a financial institution based on a location of the customer and an account status of the customer.
Duerr. US 2018/0247330. Discloses determining and providing coupons associated with merchants based on location of user device and purchase history of the user.
Loomis. US 2018/0285920. Discloses determining and providing offers redeemable at merchant locations based on current location of user device and prior transaction history of the user.
Prebatsch. US 2017/0193543. Discloses distributing promotions to consumers based on the consumers’ transaction histories.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
December 13, 2022